28 F.3d 107
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Marion F. MILLER, Jr., Plaintiff-Appellant,v.Don SCHMIDT, et al., Defendants-Appellees.
No. 93-16812.
United States Court of Appeals, Ninth Circuit.
Submitted May 24, 1994.*Decided June 8, 1994.

Before:  HUG, D.W. NELSON, and FERNANDEZ, Circuit Judges.


1
MEMORANDUM**


2
Marion Franklyn Miller, Jr., a California state prisoner, appeals pro se the district courts dismissal pursuant to Fed.R.Civ.P. 41(b) for failure to prosecute his 42 U.S.C. Sec. 1983 action.  We affirm for the reasons stated by the district court's order.


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4.  Accordingly, the request for oral argument is denied.  The request for counsel for the purpose of oral argument is also denied


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3